DETAILED CORRESPONDENCE
This Office action is in response to the remarks filed 03/05/2021 with claim 13-27 pending and 1-12 canceled. 

				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-27 are rejected under 35 U.S.C. 103 as being unpatentable over by Rao et al., US 2015/0307106, hereinafter “Rao” in view of Shabtay et al., US 2010/0234071, hereinafter “Shabtay”.

Claim 13. A system, comprising: 
an infotainment system of a motor vehicle, wherein the infotainment system comprises (  [0006]—“FIG. 1 is an exemplary block topology of a vehicle infotainment system implementing a user-interactive vehicle based computing system”, [0016]-[0017]): 
a first computing unit (3), on which a first operating system is installed and executed ([0003], [0017]—“a processor 3 controls at least some portion of the operation of the vehicle-based computing system. Provided within the vehicle [e.g. installed], the processor allows onboard processing of commands and routines [e.g. executed]”, [0030]—“…processes executed by a vehicle computing system located in a vehicle…”, [0037]—“ implemented by one or more processors or microprocessors of the vehicle 31 (such as the CPU 3 of the VCS 1) configured to execute firmware or software programs stored on one or more memory devices of the vehicle 31”, [0054]—“In general, computing systems and/or devices, such as the VCS 1, nomadic device 53…may employ any of a number of computer operating systems…”); 
first generic interface (“HMI 202”—[0031]-[0033], and [0035], [0016]—“…touch sensitive screen…”); and 
an antenna ([0023], [0027]) forming an integrated component of the infotainment system, wherein the antenna provides a generic radio interface ([0033], FIG. 2); and 
a device (53) comprising:
 a second computing unit, on which a second operating system is installed ([0054]-[0055]) and executed wherein communication with the Internet is carried out using the second operating system ([0012],  [0020]—“The nomadic device can then be used to communicate 59 with a network 61 outside the vehicle 31 through, for example, ; and 
a second generic interface, via which applications designed for the second operating system are made available using the infotainment system, wherein the infotainment system and the device mutually exchange data using the first and second generic interfaces ([0020]-[0022], [0023]—“Data may be communicated between CPU 3 and network 61”,[0030]-[0033], FIG. 2).
Rao teaches mutually exchanging data between the infotainment system and the device using the first and second generic interfaces see at least figures 1 and 2 with the associated text. Also, Rao teaches exchanging data between the device and the infotainment system with the Internet as taught in at least the follow paragraphs [0023]—“… an onboard modem 63 having antenna 18 in order to communicate 16 data between CPU 3 and network 61 over the voice band.”, [0030]-[0033]. However, Rao is silent on teaching using only the antenna of the infotainment system, and the device indirectly exchanges the data with the Internet using the antenna of the infotainment system. 
using only the antenna of the infotainment system, and the device indirectly exchanges the data with the Internet using the antenna of the infotainment system (see FIG. 7 below and at least paragraphs [0102]-[0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle network configuration of Rao with the in-vehicle network configuration of Shabtay because such a modification would allow


    PNG
    media_image1.png
    749
    517
    media_image1.png
    Greyscale

The system according to claim 13, further comprising: at least one input apparatus, which forms a second integrated component of the infotainment system, wherein the device and the infotainment system are operated using only the at least one input apparatus of the infotainment system (Taken together the at least following paragraphs reads on this limitation: [0016]-[0017], [0018]—“The processor is also provided with a number of different inputs allowing the user to interface with the processor. In this illustrative embodiment, a microphone 29, an auxiliary input 25 (for input 33), a USB input 23, a GPS input 24, screen 4, which may be a touchscreen display, and a BLUETOOTH input 15 are all provided. An input selector 51 is also provided, to allow a user to swap between various inputs.”, [0022], [0031]-[0033], FIG. 1 and FIG. 2).

Claim 15. The system according to claim 14, wherein the at least one apparatus comprises a keypad or a touch-sensitive display field (“touch sensitive screen”—[0016], “touch sensitive display”—[0018], [0032], FIG. 1 and FIG. 2).

Claim 16. The system according to claim 13, further comprising: at least one output apparatus, which forms a third integrated component of the infotainment system, wherein information or content of the device and of the infotainment system is output only using the at least one output apparatus of the infotainment system ([0032]-[0033]—“The HMI 202 of the vehicle 31 may refer to the interface that the user (e.g., the driver) uses to interact with the vehicle 31…The mobile application 204 may be configured to be executed by the nomadic device 53, and to interact with the user via the HMI 202 of .

Claim 17. The system according to claim 16, wherein the at least one output apparatus comprises a loudspeaker, a touch-sensitive display field, or a rotary pushbutton ([0016], [0018], [0022], [0032], FIG. 1 and FIG. 2).

Claim 18. The system according to claim 13, wherein the device further comprises a first electromechanical generic interface and the infotainment system comprises a second electromechanical generic interface, and wherein the device and the infotainment system are physically connected to each other by means of the first and second electromechanical generic interfaces for mutually exchanging the data ([0016]—“…button presses…”, [0022], [0032], FIG. 1, FIG. 2).

Claim 19. The system according to claim 13, wherein the device further comprises a second antenna, and wherein the device and the infotainment system are connected to each other using the antenna and the second antenna for exchanging the data by using electromagnetic waves (Here the second antenna is duplication of parts. Although the Rao reference does not disclose a plurality of antenna, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, See MPEP 2144.04 (VI)(B)).

The system according to claim 13, wherein the device is operated using the infotainment system (see at least [0030]-[0033], FIG. 1 and FIG. 2).

Claim 21. The system according to claim 13, wherein the device is configured to exchange the data with the infotainment system using the second generic interface ([0030]-[0031], [0032]—“The HMI 202 interface may include various types
of inputs and outputs facilitating communication between the user and the VCS 1.”, FIG. 1 and FIG. 2).

Claim 22. The system according to claim 13, wherein the device comprises a portable, mobile apparatus, which is also connected to another infotainment appliance independently of the infotainment system using the second generic interface (Here this limitation describes vehicle-to-vehicle” communication which is taught in at least paragraph [0012] and vehicle-to-vehicle communication is well known in art).

Claim 23. A method for operating a device and an infotainment system of a motor vehicle (see FIG. 1 below, [0006]—“FIG. 1 is an exemplary block topology of a vehicle infotainment system implementing a user-interactive vehicle based computing system”, [0016]-[0017]), wherein the infotainment system comprises 
a first computing unit, on which a first operating system is installed and executed ([0003], [0017]—“a processor 3 controls at least some portion of the operation of the vehicle-based computing system. Provided within the vehicle [e.g. installed], the processor allows onboard processing of commands and routines [e.g. executed]”, ,
a first generic interface (“HMI 202”—[0031]-[0033], and [0035], [0016]—“…touch sensitive screen…”), and 
an antenna ([0023], [0027])  providing a generic radio interface of the infotainment system ([0033], FIG. 2),
wherein the device (53) comprises a second computing unit, on which a second operating system is installed and executed and 
radio-supported communication with the Internet is carried out using the second operating system, wherein the device further comprises a second generic interface, via which applications designed for the second operating system are made available using the infotainment system ([0020]-[0022], [0023]—“Data may be communicated between CPU 3 and network 61”,[0030]-[0033], FIG. 2), the method comprising: 
mutually exchanging data between the infotainment system and the device using the first and second generic interfaces (FIG. 2); and 
exchanging data between the device and the infotainment system with the Internet using only the antenna of the infotainment system, wherein the device indirectly exchanges data with the Internet using the antenna of the infotainment system (([0012], [0020]—“The nomadic device can then be used to communicate 59 with a network 61 .
Rao teaches mutually exchanging data between the infotainment system and the device using the first and second generic interfaces see at least figures 1 and 2 with the associated text. Also, Rao teaches exchanging data between the device and the infotainment system with the Internet as taught in at least the follow paragraphs [0023]—“… an onboard modem 63 having antenna 18 in order to communicate 16 data between CPU 3 and network 61 over the voice band.”, [0030]-[0033]. However, Rao is silent on teaching using only the antenna of the infotainment system, and the device indirectly exchanges the data with the Internet using the antenna of the infotainment system. Yet, Shabtay teaches using only the antenna of the infotainment system, and the device indirectly exchanges the data with the Internet using the antenna of the infotainment system (see FIG. 7 and at least paragraphs [0102]-[0105]).


The method according to claim 23, wherein the device is arranged in the motor vehicle and is connected to the infotainment system using the first and second generic interfaces (FIG. 1 and FIG. 2).

Claim 25. The method according to claim 23, wherein the radio-supported communication between the device and the Internet is carried out using the generic radio interface of the infotainment system or the motor vehicle that is designed as the antenna ([0023]—“… an onboard modem 63 having antenna 18 in order to communicate 16 data between CPU 3 and network 61 over the voice band.”, [0030]-[0033], FIG. 1 and FIG. 2, [0027]).

Claim 26. The method according to claim 23, wherein control data for controlling the device or the infotainment system and payload data are exchanged as the data between the device and the infotainment system (see at least: [0023]—“Data may be communicated between CPU 3 and network 61”, [0030], [0031]—“…vehicle 31 is in communication with a nomadic device 53 configured to execute downloaded mobile applications 204.”, [0032]; [0025]—“In the data-over-voice embodiment, a technique known as frequency division multiplexing may be implemented when the owner of the nomadic device can talk over the device while data is being transferred.”, FIG. 1 and FIG. 2).

Claim 27. The method according to claim 26, wherein the payload data comprises audio data and/or video data (FIG. 1 and FIG. 2).  
Response to Arguments
Applicant’s arguments on page 7 of remarks with respect to independent claims and dependent claims 13, 23 and 14-22, 24-27 (respectively) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion                                                                                                                                                                                                                                                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ANA D THOMAS/ Examiner, Art Unit 3661                                                                                                                                                                                                       

/THOMAS G BLACK/ Supervisory Patent Examiner, Art Unit 3661